Title: From George Washington to Moses Hazen, 24 June 1783
From: Washington, George
To: Hazen, Moses


                  
                     Sir,
                     Head Quarters June 24. 1783
                  
                  Altho I was fully satisfied that every possible measure had been pursued in order to give satisfaction to yourself and some of the Officers of your Corps in the affair respecting Major Reid, and Altho’ the new subjects of complaint against that Officer as stated in their Letter of the 6 June, appeared to me to arise rather from a spirit of persecution than a desire to promote Service, I hesitated to take any steps in the affair ’till I had submitted the whole of it to the General Officers with this Army—they have accordingly been assembled on the occasion and I now transmit you a Copy of their Proceedings—at the same time I cannot help expressing my sincere hope, that you will confirm this as finishing an affair that has given so much trouble to the Army.
                  I am now, Sir, to reply to your Letter of the 12th Inst. by Colo. Stewart.  It contains no sufficient reason for your delaying to comply with my order to you of the 9th to march with all possible dispatch to this Cantonment with those of your Corps who did not chuse to accept of the furlough offered—and I must therefore desire, that you march immediately after the Receipt of this—Every direction that can be necessary to put your Corps on the same footing, with Respect to Pay, as the rest of the Army, will certainly be given.—I am &c.
                  
               